FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PACIFIC RIVERS COUNCIL,                 No. 08-17565
                Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:05-cv-00953-
                                          MCE-GGH
UNITED STATES FOREST SERVICE;
MARK REY, in his official capacity
as Under Secretary of Agriculture;         ORDER
DALE BOSWORTH, in his capacity as
Chief of the United States Forest
Service; JACK BLACKWELL, in his
official capacity as Regional
Forester, Region 5, United States
Forest Service,
                Defendants-Appellees,

                and

CALIFORNIA FORESTRY
ASSOCIATION; AMERICAN FOREST &
PAPER ASSOCIATION; QUINCY
LIBRARY GROUP; PLUMAS COUNTY;
CALIFORNIA SKI INDUSTRY
ASSOCIATION,
   Defendant-intervenors-Appellees.
2            PACIFIC RIVERS COUNCIL V. USFS

    On Remand From The United States Supreme Court

                     Filed July 29, 2013

     Before: Stephen Reinhardt, William A. Fletcher,
          and N. Randy Smith, Circuit Judges.


                          ORDER

    Pursuant to the June 17, 2013, order of the Supreme
Court, we remand this case to the United States District Court
for the Eastern District of California with instructions to
dismiss the case as moot in its entirety.